Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
Applicant’s amendment including amended claims filed on 01/22/2021 has been entered.
The 35 U.S.C. 103 claim rejections of 10/29/2020 have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lawrence Bassuk (Reg. No. 29,043) on 4/22/2021.
The application has been amended as follows: 
Claim 2.	(Currently amended) The BIST circuit of claim 1, including a variable voltage supply coupled to the gate voltage control output, and the BIST circuit is included in a gate-driver circuit, the gate-driver circuit to be coupled to the power transistor, and the gate-driver circuit includes:
	an amplifier coupled to the variable voltage supply and the gate of the power transistor, the amplifier is to reduce the gate voltage to the second voltage.

Claim 3.	(Currently amended) The BIST circuit of claim 1, including a comparator, an output of the comparator coupled to the source voltage input, a first input of the comparator to measure the gate voltage, a second input of the comparator to measure a source voltage associated with power transistor, and the comparator is to assert a detection signal when the gate-to-source voltage satisfies the threshold.

Claim 5.	(Currently amended) The BIST circuit of claim 1, in which the threshold is a first voltage, and the BIST circuit is included in a gate-driver circuit, the gate-driver circuit to be coupled to the power transistor, and the gate-driver circuit includes:
	a switch to be coupled to the gate of the power transistor, the switch to couple the gate to a ground rail when switched from a first state to a second state;
	a gate-drive supply to be coupled to the power transistor;
	a first comparator to switch the switch to the second state when a third voltage associated with the gate-drive supply satisfies a second threshold;
	a second comparator to switch the switch to the second state when a drain voltage associated with the power transistor satisfies a third threshold; and
	a third comparator to switch the switch to the second state when a source voltage associated with the power transistor satisfies a fourth threshold.

Claim 6.	(Currently amended) The BIST circuit of claim 1, in which the gate control signal is a first digital signal, and further including:
	a first analog-to-digital converter (ADC) to measure a drain voltage associated with the power transistor by converting the drain voltage to a second digital signal; and
	a second ADC to measure a source voltage associated with the power transistor by converting the source voltage to a third digital signal.

Claim 7.	(Currently amended) The BIST circuit of claim 6, in which the gate control signal is a first control signal, the threshold is a first threshold, and the state machine is to: 
power transistor based on a difference between the second digital signal and the third digital signal; 
	determine that the power transistor does not have a fail-short condition when the difference satisfies a second threshold; and
	generate a second control signal to increase the gate voltage to the first voltage.

Claim 8.	(Currently amended) The BIST circuit of claim 6, in which the threshold is a first threshold, and the state machine is to:
	determine a drain-to-source voltage associated with the power transistor based on a difference between the second digital signal and the third digital signal; 
	detect a fail-short condition associated with the power transistor when the difference does not satisfy a second threshold and a BIST timer period has expired; and
	assert the alert signal when the fail-short condition is detected.

Claim 9.	(Currently amended) A power conversion system, comprising:
	a power conversion stage;
	a power transistor having a drain, a gate, and a source and being coupled to the power conversion stage; and
	a built-in self-test (BIST) circuit, the BIST circuit including a state machine having an enable input, having an alert output, having a gate voltage control output coupled to the gate of the power transistor, and having a source voltage input coupled to the source of the power transistor, the state machine 
		generate a gate control signal to reduce a gate voltage associated with the power transistor from a first voltage to a second voltage when an enable signal on the enable input is asserted, the power transistor to be enabled at the first voltage and the second voltage; and
power transistor satisfies a threshold when the gate voltage is reduced to the second voltage.

Claim 10.	(Currently amended) The power conversion system of claim 9, in which the BIST circuit includes a variable voltage supply coupled to the gate voltage control output, and including:
	an amplifier coupled to the variable voltage supply and a gate of the power transistor, the amplifier is to reduce the gate voltage to the second voltage.

Claim 11.	(Currently amended) The power conversion system of claim 9, including a comparator, an output of the comparator coupled to the source voltage input, a first input of the comparator to measure the gate voltage, a second input of the comparator to measure a source voltage associated with the power transistor, and the comparator is to assert a detection signal when the gate-to-source voltage satisfies the threshold.

Claim 13.	(Currently amended) The power conversion system of claim 9, in which the threshold is a first voltage, and further including a gate-driver circuit, the gate-driver circuit including:
	a switch to be coupled to the gate of the power transistor, the switch to couple the gate to a ground rail when switched from a first state to a second state, the power transistor to turn off when the gate is coupled to the ground rail, a load to be disconnected from the power conversion stage when the power transistor is turned off;
	a gate-drive supply to be coupled to the power transistor;
	a first comparator to switch the switch to the second state when a third voltage associated with the gate-drive supply satisfies a second threshold;
power transistor satisfies a third threshold; and
	a third comparator to switch the switch to the second state when a source voltage associated with the power transistor satisfies a fourth threshold.

Claim 14.	(Currently amended) The power conversion system of claim 9, in which the gate control signal is a first digital signal, and the BIST circuit includes:
	a first analog-to-digital converter (ADC) to measure a drain voltage associated with the power transistor by converting the drain voltage to a second digital signal; and
	a second ADC to measure a source voltage associated with the power transistor by converting the source voltage to a third digital signal.

Claim 15.	(Currently amended) The power conversion system of claim 14, in which the gate control signal is a first control signal, the threshold is a first threshold, and the state machine is to: 
	determine a drain-to-source voltage associated with the power transistor based on a difference between the second digital signal and the third digital signal; 
	determine that the power transistor does not have a fail-short condition when the difference satisfies a second threshold; and
	generate a second control signal to increase the gate voltage to the first voltage.

Claim 16.	(Currently amended) The power conversion system of claim 14, in which the threshold is a first threshold, and the state machine is to:
	determine a drain-to-source voltage associated with the power transistor based on a difference between the second digital signal and the third digital signal; 
power transistor when the difference does not satisfy a second threshold and a BIST timer period has expired; and
assert the alert signal when the fail-short condition is detected.

Claim 17.	(Currently amended) A gate-driver circuit, comprising:
	a state machine having an enable input, having an alert output, having a gate voltage control output adapted to be coupled to a gate of a power transistor, and having a source voltage input adapted to be coupled to a source of the power transistor;
	a variable voltage supply, the variable voltage supply coupled to the gate voltage control output, a first terminal of the variable voltage supply adapted to be coupled to a drain of the power transistor;
	an amplifier, a first input of the amplifier coupled to a second terminal of the variable voltage supply, an output of the amplifier to be coupled to the gate of the power transistor, a second input of the amplifier to be coupled to the source of the power transistor; and
	a comparator, an output of the comparator coupled to the source voltage input, a first input of the comparator coupled to the output of the amplifier, the first input of the comparator to be coupled to the gate of the power transistor, a second input of the comparator to be coupled to the source of the power transistor.

Claim 18.	(Currently amended) The gate-driver circuit of claim 17, including a gate-drive supply, a first terminal of the gate-drive supply coupled to the first terminal of the variable voltage supply, the first terminal of the gate-drive supply to be coupled to the drain of the power transistor, and a second terminal of the gate-drive supply coupled to a third input of the amplifier.

power transistor.

The following is an examiner’s statement of reasons for allowance:
As per claim 1, the prior arts of record do not teach a state machine having an enable input, having an alert output, having a gate voltage control output adapted to be coupled to a gate of a power transistor, and having a source voltage input adapted to be coupled to the source of the power transistor, the state machine having states to: generate a gate control signal on the gate voltage control output to reduce a gate voltage associated with the power transistor from a first voltage to a second voltage when an enable signal is asserted on the enable input, the power transistor to be enabled at the first voltage and the second voltage.
The prior art of record Irrinki et al. (US 5987632, “Method of testing memory operations employing self-repair circuitry and permanently disabling memory locations”) teach a test method for a memory device wherein failures that may only occur under specified worst-case conditions are converted to hard functional failures. These locations are subsequently detected and remapped by built-in self test (BIST) and built-in self-repair (BISR) circuitry. First, a test suite is performed on a memory array which includes redundant row and column locations. Typically, this test suite is performed under conditions which are most likely to induce failure. Row and column locations that are determined to be malfunctioning are scanned out of the memory device, along with the number of available redundant rows and columns. If there are sufficient redundant locations, the failing rows and columns are permanently disabled by blowing each of the corresponding fuse links. When power is subsequently applied to the memory device, BIST will detect rows and columns, including those permanently disabled, with hard functional failures. Accesses to these locations may then be redirected by BISR circuitry. The test suite may then be re-executed, and the device deemed defective if additional errors are 
However Irrinki et al. do not explicitly teach a state machine having an enable input, having an alert output, having a gate voltage control output adapted to be coupled to a gate of a power transistor, and having a source voltage input adapted to be coupled to the source of the power transistor, the state machine having states to: generate a gate control signal on the gate voltage control output to reduce a gate voltage associated with the power transistor from a first voltage to a second voltage when an enable signal is asserted on the enable input, the power transistor to be enabled at the first voltage and the second voltage as recited in claim 1.

SUGIE (US 20110187439 A1, “OUTPUT CIRCUIT”) teaches that a low-side off-detection signal compares the gate signal of a low-side transistor with a predetermined first level to generate a low-side off-detection signal indicating that the low-side transistor is off. The low-side detection transistor is of the same type as the low-side transistor, with the source connected to the ground terminal, and the gate receiving the low-side transistor gate signal. A first resistor is arranged between the drain of the low-side detection transistor and the power supply terminal. A first bypass circuit is arranged in parallel with the first resistor, and is configured to switch to the conduction state when a control signal is a level which instructs the low-side transistor to switch off, and to switch to the cut-off state when the control signal level instructs the low-side transistor to switch on. The drain signal of the low-side detection transistor is output as the low-side off-detection signal (abstract).
 However SUGIE does not explicitly teach a state machine having an enable input, having an alert output, having a gate voltage control output adapted to be coupled to a gate of a power transistor, and having a source voltage input adapted to be coupled to the source of the power 

Ogawa et al. (US 6100741, “Semiconductor integrated circuit utilizing insulated gate type transistors”) teach that for raising the accuracy of analog multiplication, a gate-drain (G-D) connection point of transistor (Tr) whose gate-drain (G-D) are shorted and whose source is connected to ground potential is connected to a source of second Tr whose G-D are shorted, a first input signal current source is connected to a G-D connection point of the second Tr, a G-D connection point of third Tr whose G-D are shorted and whose source is connected to the ground potential is connected to a source of fourth Tr whose G-D are shorted, a second input signal current source is connected to a G-D connection point of the fourth Tr, the G-D connection points of the second and fourth Tr's are connected to first and second capacitors respectively, outputs of the first and second capacitors are connected to each other and to a gate of fifth Tr to form a floating point, a source of the fifth Tr is connected to the ground potential, and a drain current of the fifth Tr is an operation output (abstract).
However Ogawa et al. do not explicitly teach a state machine having an enable input, having an alert output, having a gate voltage control output adapted to be coupled to a gate of a power transistor, and having a source voltage input adapted to be coupled to the source of the power transistor, the state machine having states to: generate a gate control signal on the gate voltage control output to reduce a gate voltage associated with the power transistor from a first voltage to a second voltage when an enable signal is asserted on the enable input, the power transistor to be enabled at the first voltage and the second voltage as recited in claim 1.


However KOYAMA et al. do not explicitly teach a state machine having an enable input, having an alert output, having a gate voltage control output adapted to be coupled to a gate of a power transistor, and having a source voltage input adapted to be coupled to the source of the power transistor, the state machine having states to: generate a gate control signal on the gate voltage control output to reduce a gate voltage associated with the power transistor from a first voltage to a second voltage when an enable signal is asserted on the enable input, the power transistor to be enabled at the first voltage and the second voltage as recited in claim 1.

Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, claim 1 is allowable over the prior arts of record. Claims 2-8 are allowed because of the combination of additional limitations and the limitations listed above.

As per independent claim 9, the prior arts of record do not teach a state machine having an enable input, having an alert output, having a gate voltage control output coupled to the gate of the power transistor, and having a source voltage input coupled to the source of the power transistor, the state machine having states to: generate a gate control signal to reduce a gate voltage associated with the power transistor from a first voltage to a second voltage when an enable signal on the enable input is asserted, the power transistor to be enabled at the first voltage and the second voltage.
Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, claim 9 is allowable over the prior arts of record. Claims 10-16 are allowed because of the combination of additional limitations and the limitations listed above.

As per independent claim 17, the prior arts of record do not teach a state machine having an enable input, having an alert output, having a gate voltage control output adapted to be coupled to a gate of a power transistor, and having a source voltage input adapted to be coupled to a source of the power transistor; a variable voltage supply, the variable voltage supply coupled to the gate voltage control output, a first terminal of the variable voltage supply adapted to be coupled to a drain of the power transistor.
Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, claim 17 is allowable over the prior arts of record. Claims 18-20 are allowed because of the combination of additional limitations and the limitations listed above.

Thus, claims 1-20 are allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Halim et al. (US 6707718 B1, date issued: March 16, 2004) disclose that for generating a margining voltage for biasing a gate of a CAM (content addressable memory) cell of a flash memory device fabricated on a semiconductor wafer, a high voltage source is provided with a voltage generator fabricated on the semiconductor wafer. A low voltage source is provided from a node coupled to the voltage generator fabricated on the semiconductor wafer. For example, the voltage generator for providing the high voltage source includes a voltage regulator and a charge pump fabricated on the semiconductor wafer, and the low voltage source is the ground node. In addition, a first transistor is coupled to the high voltage source, and a second transistor is coupled to the low voltage source. A first resistor is coupled between the first transistor and an output node, and a second resistor coupled between the second transistor and the output node. The margining voltage is generated at the output node. The first resistor and the second resistor form a resistive voltage divider at the output node between the high voltage source and the low voltage source when the first transistor and the second transistor are turned on. A logic circuit turns on the first transistor and the second transistor when a first set of control signals indicate that program margining of the CAM cell during a BIST (built-in-self-test) mode is invoked. The first transistor, the second transistor, the first resistor, the second resistor, and the logic circuit are fabricated on the semiconductor wafer. In another embodiment of the present invention, the logic circuit turns off the first transistor and turns on the second transistor such that the output node discharges to a voltage of the low voltage source for erase margining of the CAM cell (abstract).

Tang et al. (US 20080174358 A1, publication date: July 24, 2008) disclose a control circuit for P-type power transistor. The P-type power transistor includes a gate coupled between an input voltage and an output voltage. A first switch is coupled between a first voltage and the gate. A current source provides a first current, and is coupled to a second voltage. A second switch is coupled between the first switch, the gate and the current source. The voltage level of the gate is determined according to the first current when the first switch is turned off and the second switch is turned on (abstract).

Chiu et al. (US 20090261654 A1, publication date: October 22, 2009) disclose a power path control circuit comprising: an input node for receiving an external power; a first power transistor electrically connected between the input node and a first node, for controlling power supplied from the input node to the first node; a second power transistor electrically connected between the first node and a battery, for controlling power supplied from the battery to the first node; an error amplifier including an output electrically connected with a gate of the second power transistor, a first input terminal electrically connected with the first node, and a second input terminal electrically connected with the battery, wherein a voltage difference is allocated between the two input terminals (abstract).

Jun et al. (A BIST scheme for operational amplifier by checking the stable output of transient response, IEEE, Conference Paper, pp 885-888, Year: 2011) disclose a built-in self-test (BIST) scheme for operational amplifier (Op Amp). The designed BIST system can be applied to test all Op Amps in an analog and mixed-signal circuit. Under test mode, the Op Amp under test is converted into a voltage follower, and then as test stimulus positive and negative step signals are generated by a two-transistor transient signal generator to excite the possible defects (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822.  The examiner can normally be reached on Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111 
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111